         Case 1:21-cv-02833-MKV Document 45 Filed 07/23/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 SALVATORE D’ANGELO,

                               Plaintiff,

                        -against-                                  1:21-cv-02833-MKV

 EQUIFAX INFORMATION SERVICES LLC;                           ORDER OF DISMISSAL WITH
                                                              RESPECT TO DEFENDANT
 EXPERIAN INFORMATION SOLUTIONS, INC.;
                                                                  EQUIFAX ONLY
 SEQUIUM ASSET SOLUTIONS, LLC; TRAN
 UNION LLC,

                               Defendants.

MARY KAY VYSKOCIL, United States District Judge:

       The Court is in receipt of a letter filed on behalf of Plaintiff and Equifax informing the

Court that Plaintiff and Equifax have reached a settlement in principle [ECF No. 44]. Accordingly,

IT IS HEREBY ORDERED that the above-captioned action is discontinued with respect to

Defendant Equifax only without costs to any party and without prejudice to restoring the action to

this Court’s calendar if the application to restore the action is made by September 7, 2021. If no

such application is made by that date, today’s dismissal of the action is with prejudice. See Muze,

Inc. v. Digital On Demand, Inc., 356 F.3d 492, 494 n.1 (2d Cir. 2004).



SO ORDERED.
                                                 _________________________________
Date: July 23, 2021                          MARY KAY VYSKOCIL
      New York, NY                               United States District Judge
